Opinion filed March 18, 2010




                                              In The


   Eleventh Court of Appeals
                                            __________

                                      No. 11-10-00049-CR
                                          __________

                            IN RE BERNARD WASHINGTON


                                 Original Mandamus Proceeding


                             MEMORANDUM OPINION
        Relator, Bernard Washington, has filed a pro se petition for writ of mandamus. In Trial Court
Cause No. 07-6704, the jury convicted Washington of two counts of assault on a public servant.
The jury assessed his punishment at confinement for ten years for the first count and five years for
the second count. The trial court imposed one sentence of fifteen years in its written judgment.
Relator asserts in his petition for writ of mandamus that the trial court erroneously stacked his five-
and ten-year sentences to arrive at the fifteen-year sentence. In relator’s direct appeal from his
convictions in Cause No. 07-6704, we modified the trial court’s judgment to reflect that the trial
court imposed a ten-year sentence for the first count and a five-year sentence for the second count.
See Washington v. State, No. 11-08-00250-CR, 2009 WL 1912763, at *2 (Tex. App.—Eastland
July 2, 2009, pet. ref’d) (mem. op., not designated for publication). Therefore, relator’s assertion is
moot.
       Relator also asserts that he is entitled to receive additional credit on his sentence for the time
he served in jail during his appeal of the convictions in Cause No. 07-6704. Relator was an inmate
in the Institutional Division of the Texas Department of Criminal Justice when he committed the
offenses involved in Cause No. 07-6704. Under Article 42.08(b) of the Code of Criminal Procedure
and the terms of the trial court’s judgment in Cause No. 07-6704, relator’s sentences in Cause
No. 07-6704 will not begin to run until he completes the sentence he was serving at the time he
committed the offenses in Cause No. 07-6704. See TEX. CODE CRIM. PROC. ANN. art. 42.08(b)
(Vernon Supp. 2009). Therefore, relator is not entitled to additional credit for time served.
       We deny relator’s request for mandamus relief.




                                                                TERRY McCALL
                                                                JUSTICE


March 18, 2010
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.